Citation Nr: 0210139	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for a period prior to October 1, 1998, 
for the purposes of establishing entitlement to VA benefits, 
including dependency and indemnity compensation (DIC) and 
accrued benefits, based on the service-connected death of the 
veteran.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to August 
1968.  He died in April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the appellant's claim for VA 
benefits based on the service-connected cause of death of the 
veteran because her remarriage after the death of the veteran 
did not terminate before October 31, 1990.  

The Board remanded this case in February 1998 for further 
development of the evidence.

On remand, the appellant and the veteran's daughter filed 
claims in July 1999 for retroactive DIC benefits based on the 
service-connected death of the veteran due to herbicide 
exposure.  These claims were denied in August 1999, and the 
appellant and the veteran's daughter filed notices of 
disagreement in July 2000.  Statements of the case were 
issued in April 2002, but no VA Form 9 substantive appeals 
were submitted.  Therefore, these matters are not before the 
Board on appeal.  38 U.S.C.A. § 7105(a), (c), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§ 20.200 (2001); Roy v. Brown, 5 Vet. App. 554, 555 (1993).  

FINDINGS OF FACT

1.  The appellant was married to the veteran from August 1968 
until his death in April 1975.

2.  The appellant remarried in April 1976 and that marriage 
terminated in divorce which became final in June 1992.

3.  The appellant filed a claim for DIC in November 1993.

4.  The legal proceedings for the appellant's divorce from 
her second husband did not commence prior to November 1, 
1990.

5.  Because of her remarriage, the appellant was precluded by 
law from being recognized as the surviving spouse of the 
veteran for the purpose of VA benefits from November 1, 1990, 
until the law was amended by Pub. L. 105-178 in June 1998, at 
which time she was again recognized as the veteran's 
surviving spouse for the purpose of entitlement to DIC.

6.  The effective date for payment of DIC pursuant to the 
amendment to the law made in June 1998 was October 1, 1998.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for a period prior to October 1, 1998, for the 
purposes of establishing entitlement to VA benefits, 
including dependency and indemnity compensation (DIC) and 
accrued benefits, based on the service-connected death of the 
veteran.  38 U.S.C.A. §§ 101(3), 103(d), 1311 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.50, 3.55 (2001); Pub.L. 105-178, 
§ 8207(b); see 38 U.S.C.A. § 1311, Note (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from March 1964 to August 
1968.  In June 1971, the veteran claimed service connection 
for Hodgkin's disease.  The RO denied the claim in September 
1971 and the veteran appealed to the Board.  After extensive 
development of the evidence, following two Board remand 
orders in January 1973 and January 1974 and including 
acquisition of medical opinions as to the time of onset of 
the disease from the Armed Forces Institute of Pathology, the 
Board denied the claim for service connection for Hodgkin's 
disease in January 1975.

The veteran died on April [redacted], 1975.  The cause of death as 
noted on the death certificate was bronchopneumonia and 
sepsis due to generalized malnutrition due to Hodgkin's 
disease.

In May 1975, the appellant submitted VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow or Child.  On this form, the appellant 
checked "no" in reply to the question on the form, "Are 
you claiming that the cause of death was due to service?"  
In the box on the form for the name of claimant, the 
appellant wrote her own name followed by "for" and then 
wrote the name of the child of the veteran and the appellant.  
It was noted on the form that the appellant's income exceeded 
VA limitations for death pension and that the application was 
for the child only.  A subsequent document indicates that the 
veteran's child was awarded death pension from April 1975 
until January 1976 when income exceeded VA income 
limitations.

In November 1993, the RO received a statement from the 
appellant claiming service connection for the cause of the 
veteran's death from Hodgkin's disease "in light of the 
recent findings linking Hodgkin's disease to Agent Orange."  
In December 1993, the RO wrote to the appellant informing her 
that VA was in the process of adopting new regulations 
pertaining to several disabilities claimed secondary to Agent 
Orange and that a final decision on her claim would be 
delayed until the new regulations were in place.

In June 1994, the RO wrote to the appellant informing her 
that VA regulations had been amended to allow service 
connection under certain circumstances for Hodgkin's disease 
secondary to exposure to herbicides and that her claim was 
now being considered.  In October 1994, the RO received VA 
Form 21-686C, Declaration of Status of Dependents, completed 
by the appellant which reflected that she had remarried in 
April 1976 after the death of the veteran and that that 
marriage had terminated by divorce on June 16, 1992.  In a 
November 1994 letter, the RO informed the appellant,

Present laws specify that if your 
remarriage did not terminate before 10-
31-90, we cannot consider your claim for 
benefits.  As you were still married on 
that date, we must deny your claim.

In a December 1994 rating decision, the RO granted service 
connection for the cause of the veteran's death from 
Hodgkin's disease due to Agent Orange exposure in Vietnam.  
Accordingly, eligibility to benefits under 38 U.S.C. Chapter 
35, governing survivors' and dependents' educational 
assistance benefits, was established for the veteran's 
daughter who was attending college at that time.

On November 6, 1995, the RO received the appellant's notice 
of disagreement with its November 2, 1994, letter informing 
her that her claim for VA benefits was denied.  A handwritten 
notation on the letter shows that the RO accepted this notice 
of disagreement as timely received under provisions of the VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, because the postmark date on 
the envelope containing the notice of disagreement was five 
days prior to the RO's receipt of the notice of disagreement.  
See VA ADJUDICATION PROCEDURE MANUAL, M21-1, part IV, para. 
8.05a.(2), Change 84 (Aug. 26, 1996); 38 C.F.R. § 20.305 
(2001).  A statement of the case was issued in November 1995 
and the RO received the appellant's VA Form 9 substantive 
appeal in December 1995.  The appellant requested a hearing 
before the Board but, in a form letter received by the RO in 
January 1996, the appellant clarified that she wanted a 
personal hearing before a local VA hearing officer.

The hearing was conducted in May 1996 at which time the 
appellant claimed "accrued benefits back from 1975".  The 
hearing officer confirmed and continued the denial of VA 
benefits for the appellant that same month and the hearing 
officer's decision was incorporated into a supplemental 
statement of the case.  The hearing officer noted,

Rating decision of 12-17-94 granted 
service connection for cause of death and 
benefits have now been granted effective 
12-01-93 for the veteran's daughter, 
[redacted].  The publication of the law 
authorizing benefits for Hodgkin's 
disease as being due to herbicide 
exposure was 02-03-94.

Claimant clarified her appeal at personal 
hearing to indicate that she is asking 
that retroactive benefits be paid to her 
for the time prior to her remarriage on 
4-30-76 and that benefits be paid to 
[redacted] retroactively from the time of 
veteran's death until 12-01-93.  
Therefore, the issue as shown on 
Statement of the Case of 11-09-95 is 
changed to entitlement to accrued death 
benefits due to the death of the veteran 
on 04-06-75.

Accrued benefits can be paid for any 
pending claims which were due and unpaid 
for a period not to exceed one year prior 
to the last date of entitlement.  
Claimant remarried on 04-30-76 and her 
remarriage was terminated by divorce on 
06-16-92.  Therefore, she is not entitled 
to benefits as the unremarried widow of 
the veteran since the law requires that 
the remarriage be terminated prior to 
11-01-90.  Veteran had no pending claims 
which were due and unpaid prior to his 
death.  Therefore, there is no basis for 
a grant of accrued benefits from date of 
veteran's death on 04-06-75. . . .

In its February 1998 remand order, the Board noted that, 
because service connection had been established for the cause 
of the veteran's death, the appellant might be eligible for 
DIC payments if her remarriage after the veteran's death was 
"terminated by legal proceedings commenced prior to November 
1, 1990."  38 C.F.R. § 3.55(a)(2).  It seemed clear from her 
own statements both at the personal hearing and in the VA 
Form 21-686C, Declaration of Status of Dependents, that she 
filled out in October 1994, that her divorce from her second 
husband became final on June 16, 1992.  However, the Board 
noted that the RO had never asked appellant or requested 
documentation from her to make sure that the legal 
proceedings culminating in divorce on June 16, 1992, did not 
commence prior to November 1, 1990.

The Board noted that, in Owings v. Brown, 8 Vet. App. 17, 
19-20 (1995), the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial of VA benefits to 
an appellant who had not provided such documentation after 
repeated efforts by the RO to get the information from her.  
Owings, 8 Vet. App. at 21-22.  Although the date the divorce 
became final in Owings-- March 1991 -- was closer to November 
1, 1990, than was the date of final divorce in this case -- 
June 16, 1992, -- the Board concluded that, given that some 
divorce proceedings could be quite protracted, it would be 
reasonable and fair to ask the appellant to produce 
documentation showing that legal proceedings culminating in 
her divorce commenced before November 1, 1990, before 
concluding that she is ineligible under the law for DIC 
benefits as the surviving spouse of the veteran.  Therefore, 
the Board remanded the case to ask the appellant to submit 
this evidence.

On remand, the RO requested this evidence from appellant in a 
letter dated in February 1998.  The appellant responded by 
submitting a statement that she had seen a lawyer regarding 
the divorce in September 1990.  The RO wrote to her again in 
March 1998 and informed the appellant that the evidence she 
should submit was evidence that the legal proceedings 
culminating in her divorce on June 16, 1992, had commenced 
before November 1, 1998.  In response to this, the appellant 
submitted a letter, dated in April 1998, from an attorney who 
stated that he had met with the appellant regarding her 
desire to seek a divorce in September 1990.  The letter did 
not state when the appellant had filed for divorce in Court.

In May 1998, the RO wrote to the attorney and requested that 
he submit evidence showing that the appellant actually filed 
for divorce with a court prior to November 1, 1990.  A copy 
of this letter was sent to the appellant.  The RO also sent 
the appellant a similar letter on the same day informing her 
what evidence was needed to substantiate her claim.  In 
response to this letter, the appellant submitted a copy of 
the April 1998 letter from the attorney.  She did not claim, 
and she provided no documentation showing, that she filed for 
divorce prior to November 1, 1990.

In September 1998, the RO received a letter from the 
appellant stating that she had been informed by attorneys 
associated with the National Veterans Legal Services Program 
(NVLSP) that the law requiring her divorce to have commenced 
prior to November 1, 1990, would be amended by October 1, 
1998, and that she would then become eligible for DIC.

A letter dated October 8, 1998, shows that the RO awarded the 
appellant DIC effective from October 1, 1998.

In July 1999, the RO received a letter from appellant 
requesting that VA take appropriate action on three matters, 
only one of which is relevant to the issue on appeal.  She 
requested the RO to render a determination, as required by 
the Board's February 1998 remand, as to whether the legal 
proceeding culminating in her divorce from her second husband 
began before November 1, 1990.  The appellant stated that a 
decision on this matter was necessary to determine her 
eligibility for retroactive DIC benefits.  She also stated 
that she believed that, depending on the determination of 
whether her 1992 divorce commenced before November 1, 1990, 
she believed she was entitled to receive retroactive DIC 
benefits for either (a) the period between May 1, 1975, 
through April 30, 1976 (if the divorce proceeding did not 
commence before November 1, 1990); or (b) the period between 
May 1, 1975, and October 1, 1998 (if the divorce proceeding 
did commence before November 1, 1990).

In August 1999, the RO responded to the appellant's letter, 
again informing her that the evidence submitted only showed 
that she had contacted an attorney prior to November 1, 1990, 
and that she must present a legal document showing that the 
divorce proceedings were filed prior to that date.

In March 2001, the RO issued a supplemental statement of the 
case to the appellant on the issue of whether she was the 
surviving spouse of the veteran for the purpose of 
establishing entitlement to VA benefits based on the 
service-connected death of the veteran.  In the section on 
adjudicative actions, the RO noted that a letter had been 
received in July 1999 from the appellant requesting 
explanation and review of her case and that VA had replied by 
letter in August 1999.  The RO continued the denial of the 
claim because the evidence did not show that legal 
proceedings commencing her divorce were filed prior to 
November 1, 1990.

In February 2002, the RO sent a letter to the appellant 
stating that it had reviewed the Board's February 1998 remand 
and a notice of disagreement she had submitted regarding a 
separate claim raised in July 1999.  The RO clarified that 
the issue on remand was her status as the veteran's surviving 
spouse and that her notice of disagreement was for 
retroactive benefits based on her husband's service-connected 
death due to Agent Orange exposure.  The RO then notified the 
appellant that the Veterans Claims Assistance Act of 2000 
(VCAA) had been enacted in November 2000 and informed her of 
the provisions of the new law.  The RO also informed her that 
the evidence that she needed to submit regarding the issue 
that was the subject of the Board's remand was evidence 
showing that legal proceedings culminating in her divorce on 
June 16, 1992, commenced before November 1, 1990.

In April 2002, the RO issued a supplemental statement of the 
case on the issue of whether the appellant could be 
recognized as the surviving spouse of the veteran from April 
30, 1976, to September 30, 1998, for the purpose of 
establishing entitlement to VA benefits, including DIC and/or 
accrued benefits, based on the service-connected death of the 
veteran.  In this document, the RO informed the appellant 
that her claim was denied because she had not submitted any 
evidence showing that legal proceedings for her divorce from 
her second husband were filed prior to November 1, 1990.

In a statement, dated in July 2002, submitted by her 
accredited representative, the appellant asks the Board to 
consider this claim under "Nehmer v. U.S. Veterans 
Administration".

Analysis.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  A veteran's death is 
due to a service-connected disability when "such disability 
was either the principal or a contributory cause of death."  
See 38 C.F.R. § 3.312.  A claim for DIC is treated as a new 
claim, regardless of the status of adjudications concerning 
service-connected disability claims brought by the veteran 
before his death.  See 38 C.F.R. § 20.1106; Zevalkink v. 
Brown, 6 Vet. App. 483, 491 (1996).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000(a)(1)(i).  Under 38 U.S.C.A. § 5121(c), the only 
requirement imposed regarding a claim for accrued benefits is 
that the application "must be filed within one year after 
the date of death."  38 U.S.C.A. § 5121(c) (West 1991); see 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of a marriage 
as set forth in section 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and who (2) 
except as provided in section 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

The statutes and regulations applying to a surviving spouse 
who remarries and then later divorces and reapplies for DIC 
have been modified and amended several times over the years 
and were outlined in detail by the Court in Owings v. Brown, 
8 Vet. App. 17, 19-20 (1995).  After the Board's remand in 
this case in February 1998, the law was amended again later 
in 1998.

Section 3.55 of VA regulations summarizes this history of 
changes and amendments and provides in pertinent part as 
follows regarding the reinstatement of benefits eligibility 
based upon terminated marital relationships:

(a)  Surviving spouse.

. . . 

(2)  On or after January 1, 1971, 
remarriage of a surviving spouse 
terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced 
prior to November 1, 1990, by an 
individual who, but for the remarriage, 
would be considered the surviving spouse, 
shall not bar the furnishing of benefits 
to such surviving spouse provided that 
the marriage:

(i) Has been terminated by death, or

(ii) Has been dissolved by a court with 
basic authority to render divorce decrees 
unless [VA] determines that the divorce 
was secured through fraud by the 
surviving spouse or by collusion.

(3) On or after October 1, 1998, 
remarriage of a surviving spouse 
terminated by death, divorce, or 
annulment, will not bar the furnishing of 
[DIC], unless [VA] determines that the 
divorce or annulment was secured through 
fraud or collusion.

38 C.F.R. § 3.55(a); see also 38 U.S.C.A. § 103(d) (West 1991 
& Supp. 2002)

In this case, the appellant filed her claim for DIC in 
November 1993.  Because DIC can only be awarded to a 
surviving spouse of a veteran who has died from a 
service-connected disability, underlying every claim for DIC 
is the issue of service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  
The RO adjudicated this issue in a December 1994 and 
determined that service connection was warranted for the 
cause of the veteran's death from Hodgkin's disease under 
provisions in the law which provide a presumption of service 
connection based on exposure to herbicides, including Agent 
Orange, for certain diseases, including Hodgkin's disease, 
which become manifest after separation from service for 
veterans who served in the Republic of Vietnam during the 
Vietnam era.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).

Because service connection for the cause of the veteran's 
death was established, his surviving spouse is entitled to 
DIC.  However, the RO denied the appellant's claim for DIC 
under the law in effect at that time because, based on the 
evidence of record, she was not considered the veteran's 
surviving spouse because she had remarried after his death, 
that marriage had not been terminated prior to November 1, 
1990, and there was no evidence to show that the marriage had 
been terminated by legal proceedings commenced prior to 
November 1, 1990.  38 C.F.R. § 3.55(a)(2).  

Roughly speaking, between January 1, 1971, and November 1, 
1990, a remarriage by a surviving spouse did not bar her from 
being furnished benefits based on her marriage to the veteran 
once the remarriage had terminated either by death or 
divorce.  On or after November 1, 1990, a spouse of a veteran 
who remarried after the veteran's death was barred under the 
law from being furnished benefits based on her marriage to 
the veteran.  Such a spouse was no longer considered a 
"surviving spouse" because of the remarriage.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.  However, there was an exception 
to this bar if the claimant could show that legal proceedings 
to terminate the remarriage had commenced prior to November 
1, 1990.

In this case, the appellant was not paid DIC because the 
facts, as shown by the evidence, did not reflect that she met 
the definition of "surviving spouse" in effect at that time 
because she had remarried after the veteran's death.  The 
Board, in its remand order in February 1998, determined that 
greater effort should be made to develop the evidence to make 
sure that the facts were correct -- that is, the Board wanted 
to be sure that the appellant had every opportunity to submit 
evidence to show that, even though her divorce had not become 
final until June 1992, legal proceedings for the divorce had 
actually commenced prior to November 1, 1990.  If she could 
show that the proceedings had begun prior to that date, then 
she would be considered the veteran's surviving spouse under 
the law because she was "an individual who, but for the 
remarriage, would be considered the surviving spouse."  
38 C.F.R. § 3.55(a)(2).

On remand, the appellant submitted only a statement from an 
attorney showing that she saw him for advice concerning her 
divorce prior to November 1, 1990.  However, despite being 
asked several times by the RO to submit evidence to show that 
legal proceedings for the divorce from her second husband 
were filed in court prior to November 1, 1990, she has never 
submitted such evidence.

In Owings, the Court held that the meaning of 
"commencement" of a "legal proceeding" for the purpose of 
determining whether a claimant fit with the exception to the 
bar precluding benefits for those who had remarried should be 
determined by the underlying law, i.e., the state law, 
controlling the legal proceeding.  The Court noted in Owings 
that Minnesota law, which was the state law which pertained 
to the divorce proceedings in that case, provided that a 
proceeding for dissolution or legal separation could be 
brought by either or both spouses by personal service of the 
summons and petition for the divorce.  Thus, the Court held 
that, in Owings, the legal proceeding was commenced when the 
divorce petition was served or when the court ordered 
alternative means of service pursuant to Minnesota law, not, 
as the appellant in Owings argued, when she consulted a 
lawyer.  Owings, 8 Vet. App. at 21-22.

In this case, the appellant stated on VA Form 21-686C, 
Declaration of Status of Dependents, dated in October 1994, 
that her divorce from her second husband became final in June 
1992 in Jackson, Mississippi.  Similar to the state law noted 
in Owings, the Board notes that Mississippi law provides, 
"The proceedings to obtain a divorce shall be by complaint 
in chancery, and shall be conducted as other suits in 
chancery . . . ."  Miss. Code Ann. § 93-5-7 (2001).  Thus, 
the Board concludes that the legal proceeding for the divorce 
was commenced in this case when the complaint was filed in 
chancery pursuant to Mississippi law, not when the appellant 
in this case consulted a lawyer regarding the divorce.

The RO made many attempts to obtain this evidence from the 
appellant but she did not submit any evidence to show that 
the complaint in her divorce case was filed prior to November 
1, 1990.  Accordingly, the Board concludes that, based on the 
evidence of record, the appellant was barred from receiving 
DIC benefits pursuant to her November 1993 claim for those 
benefits because she was not considered the "surviving 
spouse" of the veteran under the law in effect at that time 
subsequent to November 1, 1990, because she had remarried 
after his death, the remarriage had not terminated prior to 
November 1, 1990, and legal proceedings to terminate the 
remarriage had not commenced prior to November 1, 1990.

The Board notes, however, that shortly after the Board 
remanded this case in February 1998, Congress amended the law 
pertaining to the eligibility of certain remarried surviving 
spouses for DIC upon termination of the remarriage.  
Basically, Congress enacted a newer version of the 
pre-November 1, 1990, statutory provision but limited its 
application to reinstatement of certain benefits including 
DIC.  38 U.S.C.A. § 1311 (West 1991 & Supp. 2002); Cacatian 
v. West, 12 Vet. App. 373, 376 (1999).  The law, Pub. L. 
105-178, amended section 1311 of the statute by adding 
subsection (e).  Although the amendment was enacted in June 
1998, Congress specifically provided, "No payment may be 
made by reason of section 1311(e) of title 38, United States 
Code, as added by subsection (a), for any month before 
October 1998."  Pub.L. 105-178, § 8207(b); see 38 U.S.C.A. 
§ 1311, Note (West Supp. 2002).

Based on the 1998 amendment to the law, the RO paid the 
appellant DIC benefits because her remarriage was no longer a 
bar to such payment.  However, the effective date of payment 
was October 1, 1998, pursuant to the effective date provision 
for payment noted above.

During the course of this appeal, the appellant and her 
representative have raised several arguments regarding the 
denial of DIC prior to October 1, 1998.  For example, the 
issue in the case was phrased at the hearing in May 1996 as 
one for "accrued benefits back from 1975".  The appellant 
testified that she would like to be paid VA compensation for 
the years between the veteran's death and her remarriage 
based on the claim for service connection for Hodgkin's 
disease that the veteran made and which was denied before his 
death.

However, there does not appear to be an accrued benefits 
claim involved in this case because, as the VA hearing 
officer noted, the "[v]eteran had no pending claims which 
were due and unpaid prior to his death.".  Accrued benefits 
are benefits due to the veteran and unpaid prior to his 
death.  The veteran had no pending claim prior to his death.  
Rather, his claim had been denied in a final Board decision 
prior to his death.  Thus, there is no legal basis for 
accrued benefits to be awarded in this case or for payment to 
the appellant of VA compensation for the period between the 
veteran's death and her remarriage, and the Board must 
interpret the law as it exists.  See Owings, 8 Vet. App. at 
23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992). 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").

In addition, the appellant stated, in the July 1999 letter, 
that she believed that, depending on the determination of 
whether her 1992 divorce commenced before November 1, 1990, 
she believed she was entitled to receive retroactive DIC 
benefits for either (a) the period between May 1, 1975, 
through April 30, 1976 (if the divorce proceeding did not 
commence before November 1, 1990); or (b) the period between 
May 1, 1975, and October 1, 1998 (if the divorce proceeding 
did commence before November 1, 1990).  Although the Board 
has determined that the divorce proceedings in this case did 
not commence before November 1, 1990, it does not follow from 
that determination that DIC may be awarded between May 1, 
1975, through April 30, 1976.  The claim for DIC was received 
in November 1993 in this case.  Although the appellant filed 
a claim for death benefits in May 1975, she indicated on the 
application form that she was not claiming that the cause of 
death of the veteran was due to service.  Accordingly, the 
Board concludes that there is no basis for any award of DIC 
for the period between May 1, 1975, through April 30, 1976.

Moreover, the Board has been asked to consider "this claim 
under "Nehmer v. U.S. Veterans Administration".  There have 
been two decisions in the Nehmer case, one in 1989, Nehmer v. 
United States Veterans' Administration (Nehmer I), 712 F. 
Supp. 1404, 1407-08 (N.D. Cal. 1989), and another in 1999, 
Nehmer v. United States Veterans Administration (Nehmer II), 
32 F. Supp. 2d 1175 (N.D. Cal. 1999).  These cases involved a 
class action suit filed by Vietnam veterans and survivors of 
veterans against the VA alleging that 38 C.F.R. § 3.311a, a 
VA regulation implementing the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act ("the 1984 Act"), 
Pub.L. No. 98-542, 98 Stat. 2725, violated the provisions of 
the 1984 Act.  The cases involve claimants who filed claims 
for benefits for certain diseases as a result of exposure to 
herbicides such as Agent Orange.

However, the Nehmer cases have no relevance to this case 
because, even assuming, without deciding, that the Nehmer 
cases may have had some bearing on an effective date for DIC 
had DIC been awarded pursuant to the December 1994 rating 
decision which granted service connection for the cause of 
death of the veteran from Hodgkin's disease as a result of 
Agent Orange exposure, the fact of the matter is that DIC 
benefits could not be awarded in this case between November 
1, 1990, and October 1, 1998, because the appellant was not 
considered the surviving spouse of the veteran under the law 
in effect during that period because she had remarried.  
Thus, the appellant's not having received DIC payments during 
that period has nothing to do with any laws or regulations or 
Court cases relevant to Agent Orange cases or effective dates 
for awards for DIC generally or for DIC based on a cause of 
death resulting from Agent Orange exposure.  Rather, her not 
having receiving DIC payments during the period prior to 
October 1, 1998, had to do with the law relevant to surviving 
spouses that was in effect at that time.  She was not paid 
DIC because she could not be considered the surviving spouse 
of the veteran at that time because of her remarriage.

Moreover, even though the law changed in 1998 during the 
pendency of this appeal and, as a result of the amendment to 
the law, DIC was awarded to the appellant, a date for that 
award earlier than October 1, 1998, was specifically 
precluded by the new law itself.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Even 
though the law changed during the appeal of the denial of 
appellant's November 1993 claim in this case and even though 
the new law was more favorable to her and she was awarded DIC 
as a result of the law, DIC cannot be made effective under 
the new law any earlier than October 1, 1998, because 
Congress specifically provided that no payment may be made 
under the new law for any month before October 1998.  Pub.L. 
105-178, § 8207(b); see 38 U.S.C.A. § 1311, Note (West Supp. 
2002).

Finally, even though the new law which allowed DIC to be 
awarded in this case may be considered a "liberalizing" 
law, there is no provision for an earlier effective date 
under the statutory provision  relevant to the assignment of 
effective dates because that provision specifically states 
that an effective date for an award made pursuant to such a 
law shall not be earlier than the effective date of that law 
which in this case was October 1, 1998.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

For the foregoing reasons, the Board concludes that the 
appellant may not be recognized as the surviving spouse of 
the veteran for a period prior to October 1, 1998, for the 
purposes of establishing entitlement to VA benefits, 
including dependency and indemnity compensation (DIC) and 
accrued benefits, based on the service-connected death of the 
veteran.  Accordingly, the appeal must be denied.

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  Among other things, this law 
eliminated the former requirement in the law that the 
claimant submit a well grounded claim before being afforded 
assistance in the claim's development by VA.  The new law 
also clarified the obligations of VA with respect to the duty 
to notify claimants what information or evidence is needed in 
order for the claim to be granted, and it affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Bernklau v. 
Principi, No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 
2002) (suggesting that a proceeding which was complete before 
VA, but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that it 
remanded the claim in February 1998 to have the RO notify the 
appellant of the evidence she needed to submit to 
substantiate her claim.  On remand, the RO sent the appellant 
a letter, dated in February 2002, notifying her about the new 
law and informing her of the type of evidence necessary to 
substantiate her claim.  It informed her that it would assist 
in obtaining identified records, but that it was her duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  Most 
importantly, it informed her specifically that the evidence 
that she needed to submit to support her claim was "evidence 
showing that legal proceedings culminating in your divorce on 
June 16, 1992, commenced before November 1, 1990.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In addition, the statement 
of the case and the supplemental statements of the case, 
provided to both the appellant and her representative, 
specifically satisfy the requirement of section 5103 of the 
new statute.  They notify the appellant and her 
representative of the evidence necessary to substantiate her 
claim.  In addition, VA has afforded the appellant a personal 
hearing in relation to her claim.


ORDER

The appellant may not be recognized as the surviving spouse 
of the veteran for a period prior to October 1, 1998, for the 
purposes of establishing entitlement to VA benefits, 
including dependency and indemnity compensation (DIC) and 
accrued benefits, based on the service-connected death of the 
veteran.  The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

